Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


In the Interest of Z.U.L., Z.N.L., and Z.I.L.,        Appeal from the 71st District Court of
Children                                              Harrison County, Texas (Tr. Ct. No. 20-
                                                      0183). Memorandum Opinion delivered by
No. 06-20-00079-CV                                    Justice Stevens, Chief Justice Morriss and
                                                      Justice Burgess participating.


       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the judgment of the trial court and remand the cause for
further proceedings.
       We further order that costs are assessed against the party incurring same.
       The Office of the Attorney General is exempted from the payment of appellate court
costs based on its status as a Title IV-D agency.


                                                      RENDERED JANUARY 12, 2021
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk